Title: [Diary entry: 12 June 1786]
From: Washington, George
To: 

Monday 12th. Mercury at 68 in the Morning—72 at Noon and 69 at Night. Morning early was calm, but about 7 Oclock the Wind sprung up at No. West and blew pretty fresh till late in the Afternoon when it became calm. I rid to the Ferry, Dogue run and Muddy hole Plantations, and to the People who were working at the Tumbling-Dam. Finished replanting Corn at Muddy hole on Saturday last & began late in the Afternoon of that day to hoe the drilled Corn at that place. Also finished breaking up the cut of drilled Corn nearest the Barn, which compleated the last breaking up of the whole corn ground at that Plantation. Began to cut the Meadow near the wood, at Dogue run about 10 Oclock to day and got all the clover & other Hay into large Cocks this afternoon.